Case 2:18-cv-02133-MWF-MRW Document 31-7 Filed 01/15/19 Page 1 of 2 Page ID #:467



    1
    2
    3
    4
    5
    6
    7
    8                           UNITED STATES DISTRICT COURT
    9                         CENTRAL DISTRICT OF CALIFORNIA
   10
   11 ALPHA GRP, INC.,                              Case No. 2:18-cv-02133-MWF-MRW
   12                               Plaintiff,      [PROPOSED] ORDER GRANTING
   13                                               SUBARU’S MOTION FOR
               v.                                   PROTECTIVE ORDER AS TO
   14 SUBARU OF AMERICA, INC.                       COLIN DYNE
   15                  Defendant.                   Judge:        Hon. Michael W. Fitzgerald
   16                                               Date:         February 25, 2019
                                                    Time:         10:00 a.m.
   17                                               Place:        Courtroom 5A
   18                                                             350 West First Street,
                                                                  Los Angeles, CA 90012
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28

        DMWEST #36265404 v2
              [PROPOSED] ORDER GRANTING SUBARU’S MOTION FOR PROTECTIVE ORDER AS TO COLIN DYNE
Case 2:18-cv-02133-MWF-MRW Document 31-7 Filed 01/15/19 Page 2 of 2 Page ID #:468




    1          Before the Court is Defendant Subaru of America, Inc.’s Motion for
    2 Protective Order to Prevent Further Witness Tampering and Intimidation by
    3 Colin Dyne (“Motion”). The Court, having reviewed the Motion and all opposition
    4 and reply papers thereto and otherwise being fully advised in the premises,
    5 HEREBY ORDERS AS FOLLOWS:
    6          Colin Dyne shall immediately and, during the entire pendency of this action,
    7 cease and desist from any further contact with or acts of harassment directed to
    8 defense witness Robert Weir, whether physically or by e-mail, text message, phone,
    9 social media or other means.
   10 IT IS SO ORDERED.
   11
   12 DATED: ____________, 2019                  __________________________________
                                                 MICHAEL W. FITZGERALD
   13
                                                 United States District Judge
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
        DMWEST #36265404 v2
              [PROPOSED] ORDER GRANTING SUBARU’S MOTION FOR PROTECTIVE ORDER AS TO COLIN DYNE
